Case 2:20-cv-00861-JLB-NPM Document 15 Filed 02/03/21 Page 1 of 12 PageID 131




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION


TERRACE III AT HIGHLAND
WOODS ASSOCIATION, INC.,

              Plaintiff,

v.                                                Case No. 2:20-cv-861-JLB-NPM

EMPIRE INDEMNITY INSURANCE
COMPANY,

              Defendant.


             CASE MANAGEMENT AND SCHEDULING ORDER

       Having considered the parties’ agreed dates in the Uniform Case

 Management Report, the Court enters this Case Management and Scheduling

 Order:

            DEADLINE                                    DATE

 Disclosure Statements               COMPLETED

 Rule 26(a)(1) Mandatory Initial ☒ Exchanged
                                 ☐ To be exchanged by Select Date
 Disclosures

 Motions to Add or Join Parties      3/3/2021
 or Amend Pleadings

 Disclosure of any Expert            Plaintiff: 7/30/2021
 Report                              Defendant: 8/30/2021
                                     Rebuttal: 9/29/2021
                                         1
Form revised February 1, 2021
Case 2:20-cv-00861-JLB-NPM Document 15 Filed 02/03/21 Page 2 of 12 PageID 132




             DEADLINE                                            DATE

    Discovery and Motions to              10/29/2021
    Compel Discovery

    Dispositive and Daubert               11/24/2021
    Motions 1

    Mediation                             11/5/2021
                                          Certified Mediator Designated below
                                          Tara Miller Dane
    Final Pretrial Meeting                3/30/2022

    Motions in Limine                     4/6/2022

    Joint Final Pretrial Statement, 4/8/2022
    Proposed Jury Instructions and
    Verdict Form, and Trial Briefs
    (if applicable)

    Final Pretrial Conference             4/22/2022

    Monthly Trial Term                    5/2/2022

    Estimated Length of Trial             4 days

    Jury or Non-Jury                      Jury

A. Compliance

       Counsel and all parties (represented and pro se) must comply fully with this
Order. Motions to extend the above deadlines are disfavored. Deadlines may be
modified only for good cause and with the judge’s consent. Also, filing a motion
to extend a deadline does not toll the time to comply with other deadlines set by
rule or court order.

        All counsel and parties must comply with the Federal Rules of Civil

1
  Daubert motions must not be titled or filed as motions to strike. When filing via CM/ECF, use
the “In Limine” event under Civil Events-Motions.
                                               2
Form revised February 1, 2021
Case 2:20-cv-00861-JLB-NPM Document 15 Filed 02/03/21 Page 3 of 12 PageID 133




Procedure, the Local Rules of the United States District Court for the Middle
District of Florida, except as modified here, the Handbook on Civil Discovery
Practice in the United States District Court for the Middle District of Florida, the
United States District Court for the Middle District Florida’s Administrative
Procedures for Electronic Filing, the Florida Bar Professionalism Expectations,
and the Florida Bar Trial Lawyers Section’s Guidelines for Professional Conduct.

B. Consent to Magistrate Judge

      At any time during this case, the parties may consent to proceed before the
assigned Magistrate Judge to conduct some or all proceedings (including specified
motions and trial) and enter final judgment by filing the appropriate AO85 form.
A party may withhold consent without adverse consequences.

C. Motions

    1. Certification Under Local Rule 3.01(g): Before filing most motions, the
       movant must confer with the opposing party in a good faith effort to resolve
       issue(s). 2 Failure to comply with Local Rule 3.01(g) may cause the Court to
       deny or strike the motion.

       At the end of the motion and under the heading “Local Rule 3.01(g)
       Certification,” the movant:

               (A) must certify that the movant has conferred with the opposing
                   party,

               (B) must state whether the parties agree on the resolution of all or
                   part of the motion, and

               (C) if the motion is opposed, must explain the means by which the
                   conference occurred.

       For anything other than joint or unopposed motions, the term “confer”
       requires a substantive conversation in person, by telephone, or via
       videoconference. It does not envision an exchange of ultimatums by email

2
  A Local Rule 3.01(g) Certification is not required for a motion for injunctive relief, for judgment
on the pleadings, for summary judgment, or to certify a class. It is required for all other motions,
including Rule 12 motions to dismiss.
                                                 3
Form revised February 1, 2021
Case 2:20-cv-00861-JLB-NPM Document 15 Filed 02/03/21 Page 4 of 12 PageID 134




       or letter. Counsel who merely tries to confer has not “conferred.”

       If the opposing party is unavailable before the motion’s filing, the movant
       after filing must try diligently for 3 days to contact the opposing party.
       Promptly after either contact or expiration of the 3 days, the movant must
       supplement the motion with a statement certifying whether the parties have
       resolved all or part of the motion. Failure to timely supplement can result in
       denial of the motion without prejudice. The purposeful evasion of a
       communication under this rule can result in sanction.

   2. Failure to Respond to Motions

     Under Local Rule 3.01(c), if a party fails to timely respond to a motion, the
motion is subject to treatment as unopposed.

   3. Motions for Summary Judgment

          a. Number of Motions: Only one motion for summary judgment may be
             filed by a party (or multiple parties represented by the same counsel)
             absent leave of Court.

          b. Required Materials: A motion for summary judgment must include a
             memorandum of law in support and a specifically captioned section
             titled, “Statement of Material Facts” in a single document not to
             exceed 25 pages in length. The statement of material facts must list
             each material fact alleged not to be disputed in separate, numbered
             paragraphs. Each fact must be supported by a pinpoint citation to the
             specific part of the record relied on to support that fact. Failure to
             submit a statement of material facts constitutes grounds to deny
             the motion.

              An opposition to a motion for summary judgment must include a
              memorandum of law and a specifically captioned section titled,
              “Response to Statement of Material Facts” in a single document not
              to exceed 20 pages in length. The opposing party’s response to the
              statement of material facts must mirror the statement of material facts
              by admitting and/or denying each of the moving party’s assertions in
              matching numbered paragraphs. Each denial must set forth a
              pinpoint citation to the record where the fact is disputed. Although
              the opposing party’s response must correspond with the paragraph
                                           4
Form revised February 1, 2021
Case 2:20-cv-00861-JLB-NPM Document 15 Filed 02/03/21 Page 5 of 12 PageID 135




              scheme used in the statement of material facts, the response need not
              repeat the text of the moving party’s paragraphs. In deciding a motion
              for summary judgment, any fact that the opposing counsel or party
              does not specifically controvert and not otherwise included in the
              Response to Statement of Disputed Material Facts may also be
              deemed undisputed if supported by record evidence.

              The movant may file a reply brief not to exceed 7 pages in length
              with pinpoint citations to the record within 14 days after service of
              the response. Any motion for a sur-reply is disfavored and should be
              made only in exceptional circumstances.

              When citing to the record, the parties should first use any CM/ECF
              designated document number and page number throughout the briefs.
              Where no CM/ECF citation is available, a specific format like “Ex.
              1., p.2” should be used throughout the brief. Further, a general
              reference to a deposition is inadequate—the page and line number of
              the deposition transcript must be included. For example, a general
              reference to “Deposition of Jones” is insufficient.

          c. Deposition Transcripts as Exhibits: If depositions are filed to support
             a motion for summary judgment, the Court prefers the deposition be
             filed in its entirety (a condensed version is acceptable) with exhibits.

          d. Exhibit Index: A motion for summary judgment or a response with
             exhibits totaling over 10 pages must include an index to the exhibits
             that lists the exhibit number and title of the exhibit. Counsel must file
             the index as the last attachment to the parent document. See “Exhibit
             Index” below for a sample exhibit index.

          e. Oral Argument: Unless specifically ordered, the Court will not hold
             oral argument on a summary judgment motion. If a party requests oral
             argument, it must do so in a separate document accompanying the
             party’s motion or response and stating the time necessary.

   4. Exhibit Index (required only for cases assigned to Judge Chappell)

      For all motions before Judge Chappell, any motion with exhibits totaling
over 10 pages must have an index (see below) that includes the exhibit number
and title of the exhibit. The index must be the last attachment to the parent
                                           5
Form revised February 1, 2021
Case 2:20-cv-00861-JLB-NPM Document 15 Filed 02/03/21 Page 6 of 12 PageID 136




document.

           Number                                         Title
             1                  Affidavit of John Smith
             2                  Jane Doe’s Deposition
             3-A                Contract Between XYZ Company and ABC Company
                                (Part 1, Pages 1-15)

              3-B               Contract Between XYZ Company and ABC Company
                                (Part 2, Pages 16-24)

               4                XYZ Company General Ledgers

   5. Motion for Attorney’s Fees and Expenses

       Under Local Rule 7.01(b), a party claiming fees and expenses must first
move for a determination of entitlement within 14 days after entry of judgment. If
the parties agree to entitlement, however, they need only file a joint stipulation to
that effect within the 14-day deadline. A supplemental motion on amount must be
filed as required by Local Rule 7.01(c).

D. Mediation

   1. Referral: The assigned District Judge refers this case to mandatory mediation.

   2. Participation: Lead counsel, the parties or a party’s surrogate satisfactory to
      the mediator, and any necessary insurance carrier representative must attend
      the mediation in a good faith effort to resolve this suit. Any unexcused
      absence or departure from mediation is sanctionable. And a failure by a
      required person to participate in good faith must be promptly reported to the
      assigned Magistrate Judge during or immediately after mediation.

       Participants must be prepared to spend as much time as needed at mediation.
       The mediation will continue (including additional conferences) until the
       mediator declares an impasse or ends the mediation. Only the mediator may
       declare an impasse, which must not be the result of one or more required
       persons unreasonably declaring themselves no longer available.

   3. Deadline: The parties must complete mediation on or before the deadline in
                                              6
Form revised February 1, 2021
Case 2:20-cv-00861-JLB-NPM Document 15 Filed 02/03/21 Page 7 of 12 PageID 137




       the above table. Counsel must also confirm a mediation date agreeable to the
       mediator and the parties and then notify the Court of the date at least 14 days
       before the mediation.

   4. Report of Mediator: The mediator must report within 7 days after mediation
      the result of the mediation and whether all required persons attended.

   5. Confidentiality: The substance of the mediation is confidential and no party,
      lawyer, or other participate is bound by, may record, or without the judge’s
      approval may disclose any event, including any statement confirming or
      denying a fact – except settlement – that occurs during the mediation.

E. Final Pretrial Procedures

   1. Final Pretrial Meeting: By the above deadline, lead counsel and any
      unrepresented party must meet in person in a good faith effort to:

          a. discuss the possibility of settlement. The parties must exhaustively
             discuss settling before completing this Order’s final trial
             preparations.

          b. stipulate to as many facts and issues as possible. The parties must
             make a meaningful effort to stipulate to facts and law, and to limit,
             narrow, and simplify the issues of fact and law that remain contested.
             Parties who have complied with this requirement in good faith will
             file a Joint Final Pretrial Statement listing far more agreed facts and
             principles of law than those that remain for determination at trial.

          c. examine all individual and joint exhibits to be offered at trial. The
             parties should also prepare and exchange exhibit lists bearing a
             description identifying each exhibit and sponsoring witness. Without
             good cause, the Court will not receive in evidence over objection any
             exhibits, including charts, diagrams, and demonstrative evidence, not
             presented to opposing counsel or unrepresented parties for inspection
             and copying at the required meeting, or not listed in the joint final
             pretrial statement.

          d. exchange the names and addresses of all witnesses and state the
             likelihood each witness will testify at trial.


                                          7
Form revised February 1, 2021
Case 2:20-cv-00861-JLB-NPM Document 15 Filed 02/03/21 Page 8 of 12 PageID 138




          e. prepare a Joint Final Pretrial Statement.

   2. Joint Final Pretrial Statement: By the above deadline, the parties must file
      a final pretrial statement that will govern trial. The statement must contain
      all items listed in Local Rule 3.06(b) and case-specific voir dire questions.
      The Court will strike pretrial statements that are unilateral, partly executed,
      or otherwise incomplete. Inadequate stipulations of fact and law may also
      be stricken. Sanctions may be imposed for failure to comply, including the
      striking of pleadings.

          a. Depositions: Specify the pages and lines of each deposition offered
             in lieu of live testimony, unless used only for impeachment. Include
             a page-and-line description of any testimony that remains in dispute
             with argument and authority for each party’s position. Submit edited
             and marked electronic copies (for the portion offered by each party)
             of any depositions or deposition excerpts to be offered in evidence.
             Edited and marked electronic copies must also be emailed to the
             assigned District Judge’s Chambers inbox before the final pretrial
             conference.

          b. Case-Specific Proposed Voir Dire Questions: Jointly file proposed
             voir dire questions specific to the case for the Court’s consideration.
             Proposed questions must also be emailed in Microsoft Word® format
             to the assigned District Judge’s Chambers inbox.

   3. Trial Briefs: For bench trials only, each party must file and serve a trial brief
      with proposed findings of fact and conclusions of law.

   4. Witness Lists: By the Joint Final Pretrial Statement deadline above, each
      party must file and email in Microsoft Word® format to the assigned
      District Judge’s Chambers inbox a list of all witnesses who may be called at
      trial. On the morning of trial before jury selection, each party must also give
      the Courtroom Deputy Clerk 3 copies of their final witness lists.

       Each party must use the Civil Witness List form found on the Court’s
       website. When filling out the form, counsel may ignore the column titled,
       “Date(s) Testified,” which is for the Court’s use only. Unlisted witnesses
       may not testify at trial absent good cause. This restriction does not apply to
       true rebuttal witnesses, i.e., witnesses whose testimony could not have been
       reasonably foreseen as necessary. Records custodians may be listed, but will
                                           8
Form revised February 1, 2021
Case 2:20-cv-00861-JLB-NPM Document 15 Filed 02/03/21 Page 9 of 12 PageID 139




       not likely be called at trial, except in the rare event that authenticity or
       foundation is contested. Finally, the Court encourages stipulations of fact to
       avoid calling unnecessary witnesses.

   5. Exhibit Lists: By the Joint Final Pretrial Statement deadline above, each
      party must file and email in Microsoft Word® format to the assigned
      District Judge’s Chambers inbox a list of exhibits that may be introduced at
      trial. On the morning of trial before jury selection, each party must also give
      the Courtroom Deputy Clerk 3 copies of their final exhibit lists.

       Each party must use the Exhibit List form on the Court’s website. When
       filling out the form, counsel must provide a descriptive notation that
       identifies each exhibit. The Court will not receive unlisted exhibits into
       evidence at trial unless needed to further justice.

       Counsel must submit all stipulated exhibits as joint exhibits to avoid
       duplicate exhibits and confusion in the record. Counsel must identify joint
       exhibits on a single exhibit list rather than separately list the joint exhibits
       on their individual exhibit lists. For example, if a photograph is being
       stipulated into evidence, it should be marked as a joint exhibit and not listed
       separately on each party’s exhibit list. Each party’s individual exhibit list
       should include only exhibits to which objections have been asserted.

       When offering into evidence a document larger or smaller than 8.5”x11”,
       counsel must also offer an 8.5”x11” reduction or enlargement of the
       exhibit. Counsel will be deemed to have stipulated to the substitution of the
       photographs or 8.5”x11” reduction/enlargement of exhibits in the record on
       appeal, unless otherwise ordered by the Court. Objections to such
       photographs or reductions of exhibits must be listed in the Joint Final
       Pretrial Statement.

   6. Labeling Exhibits: Before trial (and any evidentiary hearing), each party
      must mark exhibits using the exhibit labels from the clerk or the Court’s
      website. Counsel must staple the appropriate tag to the upper right corner
      of the first page and use consecutive numbers to mark exhibits.

   7. Joint-Proposed Jury Instructions and Verdict Form: By the deadline above,
      the parties must file and email to the assigned District Judge’s Chambers
      inbox (in Microsoft Word® format) a single set of joint proposed jury
      instructions and a verdict form based on the Eleventh Circuit’s pattern Jury
                                            9
Form revised February 1, 2021
Case 2:20-cv-00861-JLB-NPM Document 15 Filed 02/03/21 Page 10 of 12 PageID 140




        Instructions. If a pattern instruction is unavailable, the parties must submit
        a joint-proposed instruction and supporting case law for that instruction. A
        party may include a contested charge at an appropriate place in the joint-
        proposed jury instructions. Any contested charge must designate the
        requesting party, cite authority for its inclusion, and summarize the opposing
        party’s objection. The Court will deny slanted proposed instructions.

    8. Electronic Exhibit Binder (required only for cases assigned to Judge
       Chappell): By noon on the day before the final pretrial conference, each
       party must provide Judge Chappell an electronic exhibit binder that contains
       all individual and joint exhibits to be introduced at trial. The electronic
       exhibit binder is for Judge Chappell’s use and replaces a hardcopy exhibit
       binder. Because the electronic exhibit binder is for Judge Chappell only,
       counsel must still bring paper copies of all exhibits that may be introduced
       at trial.

        To make the electronic exhibit binder, each separate exhibit must be saved
        as a PDF document and then combined with the other exhibits into a single
        PDF file. The single PDF file is the electronic exhibit binder. Within the
        single PDF file, counsel must identify each exhibit separately using PDF
        bookmarks. If an exhibit is physical evidence, counsel should insert a
        placeholder exhibit that states, “Exhibit [Number] is [description of
        exhibit].” When possible, counsel should text recognize any exhibit for the
        electronic exhibit binder.

        The electronic exhibit binder must be emailed to the Judge Chappell’s
        Chambers inbox. If the file is too large to email, counsel should provide the
        Court the binder on a thumb drive. Any party unable to comply with this
        requirement must immediately contact the Courtroom Deputy Clerk.

    9. Courtroom Technology: The Court requires counsel to use the courtroom
       technology and expects them to use the equipment before any trial or
       hearing. Parties should contact the Courtroom Deputy Clerk to test and learn
       the equipment well in advance of proceedings.

 F. Final Pretrial Conference

    1. Attendance: Lead counsel and any unrepresented party must attend the final
       pretrial conference in person unless excused by the Court.


                                           10
 Form revised February 1, 2021
Case 2:20-cv-00861-JLB-NPM Document 15 Filed 02/03/21 Page 11 of 12 PageID 141




    2. Substance of Final Pretrial Conference: Counsel and unrepresented parties
       must be prepared and authorized to accomplish the purposes in Federal Rule
       of Civil Procedure 16, including simplifying the issues, eliminating baseless
       claims or defenses, admitting facts and documents to avoid unnecessary
       proof, stipulating to the authenticity of documents, obtaining advance
       rulings on the admissibility of evidence, settlement, and use of special
       procedures to help resolve the dispute, disposing of pending motions,
       establishing a reasonable limit on the time allowed for presenting evidence,
       and other matters to facilitate the just, speedy, and inexpensive disposition
       of the case.

 G. Trial

    1. Monthly Trial Term and Trial Calendar: This case is set for a monthly trial
       term. A date certain for trial will not be granted absent exceptional
       circumstances. During the assigned trial term, counsel, parties, and
       witnesses must be prepared to proceed to trial within twenty-four hours of
       notice.

        In consent cases, trials before the Magistrate Judge will be set for a date
        certain.

        Generally, criminal cases are tried first, followed by civil jury trials, and
        then civil non-jury trials. Cases not reached during the trial term will be
        rolled to the next month’s trial term after all criminal cases.

    2. Client Consent for a Trial Continuance: If requesting a trial continuance,
       Local Rule 3.08(b) requires trial counsel to certify the client consents to the
       continuance.

    3. Reassigning Trial to Another District Judge: The presiding District Judge
       may reassign this case to any other consenting District Judge to try the case.

    4. Resting at Trial: Absent showing good cause, any party whose turn it is to
       provide evidence will be deemed to have rested if, during the hours
       designated for trial, that party has no further evidence or witnesses available.

    5. Settlement: Counsel must immediately notify the Court if the action settles.
       After the Court issues the trial calendar, the parties must immediately tell
       the Court of any development that may affect trial. The Court will assess
                                            11
 Form revised February 1, 2021
Case 2:20-cv-00861-JLB-NPM Document 15 Filed 02/03/21 Page 12 of 12 PageID 142




        jury costs to the parties if they fail to inform it of settlement before the jury
        is called. Regardless of the status of settlement negotiations, the parties must
        appear for all scheduled hearings, the final pretrial conference, and trial.

 H. Sanctions

        A party who does not comply with this Order may be subject to sanctions
  including reasonable attorneys’ fees and costs, striking of pleadings, entry of
  default, dismissal, and a finding of contempt of court. See 28 U.S.C. § 1927; Fed.
  R. Civ. P. 16(f), 37; M.D. Fla. R. 3.01(g)(3), 3.10, 4.03(e).

         DONE and ORDERED in Fort Myers, Florida on February 3, 2021.

          /s/ Sheri Polster Chappell                    /s/ John L. Badalamenti
          Sheri Polster Chappell                         John L. Badalamenti
        United States District Judge                  United States District Judge

             /s/ John E. Steele                             /s/ Mac R. McCoy
              John E. Steele                                 Mac R. McCoy
    Senior United States District Judge              United States Magistrate Judge

        /s/ Nicholas P. Mizell
            Nicholas P. Mizell
      United States Magistrate Judge



  Copies to: All Parties of Record




                                             12
 Form revised February 1, 2021
